Citation Nr: 9935336	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-39 213	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased disability rating for 
endolymphatic hydrops of the right ear (also characterized as 
Meniere's syndrome), currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The veteran served on active military duty from May 1974 to 
September 1976.  

The current appeal arises from a July 1995 rating action of 
the Jackson, Mississippi, regional office (RO).  In that 
decision, the RO denied the issue of entitlement to a 
disability evaluation greater than 30 percent for 
endolymphatic hydrops of the right ear (also defined as 
Meniere's syndrome).  Thereafter, the veteran perfected a 
timely appeal with respect to this increased rating issue.  
In January 1997, the Board of Veterans' Appeals (Board) 
denied the veteran's claim for a disability evaluation 
greater than 30 percent for Meniere's syndrome.  In July 
1997, the Board denied the veteran's motion for 
reconsideration of the January 1997 decision.  

The veteran appealed the Board's January 1997 decision, and 
one year later in January 1998, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) vacated 
that decision.  The Court remanded the issue of entitlement 
to a disability evaluation greater than 30 percent for 
endolymphatic hydrops of the right ear (also defined as 
Meniere's syndrome) to the Board for re-adjudication 
consistent with a January 1998 Joint Motion To Vacate And 
Remand The Board Of Veterans' Appeals Decision, And For A 
Stay Of Further Proceedings (Joint Motion).  

Subsequently, in June 1998, the Board remanded to the RO the 
veteran's claim for a disability rating greater than 
30 percent for Meniere's syndrome for further evidentiary 
development consistent with the January 1998 Joint Motion and 
Court Order.  In a September 1998 statement, the veteran's 
attorney requested that, due to a change in the veteran's 
address, his claims folder be transferred to the RO in 
Cleveland, Ohio.  Following the RO's subsequent receipt of 
additional evidence, the veteran's claims folder was returned 
to the Board.  

Further review of the claims folder indicates that, in 
February 1999, the RO received from the veteran a 
VA Form 21-8940, Veteran's Application For Increased 
Compensation Based On Unemployability.  The issue of 
entitlement to a total rating based on individual 
unemployability is not inextricably intertwined with the 
current appeal and is, therefore, referred to the RO for 
appropriate action.  


REMAND

In the June 1998 remand, the Board asked the RO to contact 
the veteran, to request that he furnish a complete list of 
all medical personnel and facilities from whom he had 
received treatment for his service-connected Meniere's 
disease in recent years, and to obtain any such available 
records named by the veteran which had not been previously 
procured.  Additionally, the Board requested that the veteran 
by scheduled for a VA examination to determine the nature and 
extent of his service-connected Meniere's disease.  

By a July 1998 letter, the RO asked the veteran to furnish a 
complete list of all medical personnel and facilities from 
which he had received treatment for Meniere's disease in 
recent years.  Also, the RO informed the veteran that he 
could furnish copies of these treatment records or complete 
the enclosed VA Forms 21-4142 regarding these treatment 
sessions to enable the agency to obtain the medical reports.  
The RO explained that the requested evidence should be 
submitted "as soon as possible, preferably within 60 days 
and in any case . . . within one year from the date of this 
letter . . . [or] benefits, if entitlement is established, 
may not be paid prior to the date of its receipt."  

Further review of the claims folder indicates that, in July 
1998, the veteran was accorded a VA ear disease examination.  
The report of this evaluation was obtained and associated 
with the veteran's claims folder.  

On December 21, 1998, the RO furnished the veteran and his 
attorney with a supplemental statement of the case (SSOC).  
In the cover letter attached to the SSOC, the RO explained 
that, prior to return of the veteran's claims folder to the 
Board, the agency was giving him "a period of 60 days to 
make any comment . . . [he] wished concerning the additional 
information."  Also, the RO noted that a response at that 
time was optional and that, if the agency did not receive any 
additional information within 60 days, the veteran's records 
would be returned to the Board for review of the issue on 
appeal.  

On February 8th, 1999, the RO received from the veteran's 
attorney (via facsimile transmission) additional evidence, 
including further argument by attorney, statements from the 
veteran and his wife regarding the symptoms of his Meniere's 
syndrome, medical reports of private examinations of this 
condition, and statements from the veteran's former employer 
and former co-worker discussing comments made by the veteran 
to them (about his Meniere's syndrome).  On February 12th, 
1999, the RO received from the veteran's attorney (via 
"first-class mail") duplicates of the records which the 
agency had obtained four days earlier.  Also, on February 18, 
1999, the RO received from the veteran's attorney (via 
facsimile transmission) additional argument as well as a 
letter from the veteran's private physician regarding the 
nature of the veteran's Meniere's syndrome.  On February 22, 
1999, the RO received from the veteran's attorney (via 
"first-class mail") duplicates of the documents which the 
agency had obtained via facsimile transmission four days 
earlier.  

Significantly, however, no SSOC was issued on the rating 
question even though this additional evidence was received 
subsequent to issuance of the December 1998 SSOC which 
addressed this issue.  Importantly, this additional evidence 
is not duplicative of previously received evidence and, 
therefore, was not discussed in the December 1998 statement 
of the case.  Furthermore, because this additional evidence 
relates directly to the question of degree of current 
disability, the Board finds that the evidence is relevant to 
the increased rating issue.  

According to the pertinent regulation, evidence received by 
the agency of original jurisdiction prior to transfer of the 
records to the Board after an appeal has been initiated 
(including evidence received after certification has been 
completed) will be referred to the appropriate rating or 
authorization activity for review and disposition.  38 C.F.R. 
§ 19.37(a) (1999).  If the statement of the case and any 
prior supplemental statements of the case were prepared 
before the receipt of the additional evidence, a supplemental 
statement of the case will be furnished to the appellant and 
his representative as provided in 38 C.F.R. § 19.31, unless 
the additional evidence received duplicates evidence 
previously of record which was discussed in the statement of 
the case or a prior supplemental statement of the case or the 
additional evidence is not relevant to the issue on appeal.  
Id.  

In a March 1999 letter in the present case, the veteran's 
attorney noted that the RO failed to readjudicate the 
veteran's claim or to furnish a SSOC following the receipt of 
the additional evidence in February 1999.  The attorney 
argued that this additional evidence was received at the RO 
within the 60-day period from the day that the last SSOC was 
furnished to the veteran in December 1999.  The attorney 
requested, therefore, that the RO readjudicate the veteran's 
claim prior to return of his case to the Board.  

Subsequently, in a June 1999 letter, the veteran's attorney 
referred to his March 1999 letter and noted that neither he 
nor the veteran had received notification of readjudication 
of the veteran's rating claim, including a SSOC.  
Consequently, the attorney again requested that the RO 
readjudicate the veteran's rating claim following receipt of 
the additional evidence submitted in February 1999.  

Importantly, however, a complete and thorough review of the 
claims folder indicates that the RO has not readjudicated the 
veteran's rating claim following receipt of the additional 
evidence in February 1999.  As pointed out by the veteran's 
attorney, no SSOC has been furnished following the agency's 
receipt of this additional evidence.  See 38 C.F.R. 
§ 19.37(a) (1999).  

Furthermore, according to the pertinent diagnostic code which 
rates impairment resulting from Meniere's syndrome 
(endolymphatic hydrops), evidence of hearing impairment with 
vertigo less than once a month, with or without tinnitus, 
warrants the assignment of a 30 percent disability 
evaluation.  38 C.F.R. § 4.87, Code 6205 (1999).  Higher 
ratings are assignable for this disability based upon 
evidence of more frequent attacks of vertigo and cerebellar 
gait (and with hearing impairment but with or without 
tinnitus).  Id.  Additionally, Meniere's syndrome is to be 
evaluated either under these criteria or by separately 
evaluating vertigo (as a peripheral vestibular disorder under 
Code 6204), hearing impairment, and tinnitus, whichever 
method results in a higher overall evaluation.  However, an 
evaluation for hearing impairment, tinnitus, or vertigo 
cannot be combined with an evaluation under Code 6205.  
38 C.F.R. § 4.87, Note following Code 6205 (1999).  

Review of the claims folder in the present case indicates 
that service connection has been awarded for tinnitus (10%) 
and for bilateral sensorineural hearing loss (0%).  
Consequently, it appears that the veteran is receiving 
separate ratings for hearing impairment and tinnitus in 
addition to the 30 percent evaluation for his Meniere's 
syndrome, which is contrary to the relevant regulation.  See 
38 C.F.R. § 4.87, Note following Code 6205 (1999).  On 
remand, therefore, the RO should consider whether an 
evaluation for the veteran's Meniere's syndrome under Code 
6205 should be awarded or separate ratings for hearing 
impairment, tinnitus, and vertigo should be assigned.  See 
38 C.F.R. § 4.87, Codes 6204, 6205, and Note following 
Code 6205 (1999).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matter on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  

2(a).  The RO should readjudicate the 
issue of entitlement to a disability 
rating greater than 30 percent for 
endolymphatic hydrops of the right ear 
(also defined as Meniere's syndrome).  In 
making this determination, the RO should 
consider whether an evaluation for the 
veteran's Meniere's syndrome under Code 
6205 should be awarded or whether 
separate ratings for hearing impairment, 
tinnitus, and vertigo should be assigned.  
See 38 C.F.R. § 4.87, Codes 6204, 6205, 
and Note following Code 6205 (1999).  Any 
additional development deemed necessary 
in readjudicating this rating claim 
should be completed.  

2(b).  Also in readjudicating this rating 
claim, the RO must consider all the 
evidence of record, including the 
additional evidence received since the 
December 1998 SSOC.  If the benefit 
sought is not granted, the veteran and 
his attorney should be provided with a 
supplemental statement of the case that 
includes any additional pertinent law and 
regulations and notes the RO's 
consideration of all additional evidence 
received since the previous SSOC in 
December 1998.  

After the veteran and his attorney have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 
8 Vet.App. 109 (1995); Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	(CONTINUED ON NEXT PAGE)






		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




